DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of device embodiment 1 of fig. 2 (claims 1-20 readable thereon) in the reply filed on 5/17/2022 is acknowledged.  Upon further inspection, claims 15-20 are withdrawn as being directed to a non-elected embodiment of an intermediate product as shown in fig. 10 having the carrier substrate provided with a groove, exemplified by the different embodiments of fig. 5 and fig. 11.
Claims 1-14 are being examined on their merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “extends from a first bottom end of a first portion to” at line 2 of the claim.  These limitations are indefinite since these limitations are newly introduced and have no relative location or any underpinning as to where they are located, therefore cannot be treated relative to the claimed “second segment” and “bottom surface of the first semiconductor chip”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US PGPub 2013/0032947; hereinafter “Park”).
Re claim 1: Park teaches (e.g. fig. 5 and labeled fig. 5 below) a semiconductor package comprising: a chip stack (100, 400) comprising a first semiconductor chip (100), at least one second semiconductor chip (400) mounted on a top surface (top surface of 100; hereinafter “TS”) of the first semiconductor chip (100), and a plurality of connection terminals (200) disposed on a bottom surface (bottom surface of 100) of the first semiconductor chip (100) which is substantially in parallel with the top surface (TS) of the first semiconductor chip (100); and a mold layer (300a) surrounding a first lateral surface (side surfaces of 100 and 400) of the chip stack (100, 400), wherein the mold layer (300a) comprises: a first segment (segment of 300a surrounding side surfaces of 100, 400; hereinafter “1S” and illustrated below) surrounding a second lateral surface (side surface of 100; hereinafter “2LS”) of the first semiconductor chip (100) and a third lateral surface (side surface of 400; hereinafter “3LS”) of the at least one second semiconductor chip (400), and a second segment (segment of 300a which extends from under 1S to under 114; hereinafter “2S” and illustrated below) extending from a first bottom end (bottom portion of 1S) of the first segment (1S) and covering an edge of the bottom surface (bottom surface of 114) of the first semiconductor chip (100), wherein a cross-section of the second segment (2S) has at least one of a tetragonal shape (2S has a rectangular cross section), a semicircular shape, and a triangular shape, and wherein the semicircular shape and the triangular shape (since the claim does not require the cross section to require a semicircular or triangular shape the following limitations are not given weight in light of applying this particular teaching by the prior art) have a width that decreases with an increasing distance from the bottom surface of the first semiconductor chip (100).

    PNG
    media_image1.png
    284
    564
    media_image1.png
    Greyscale

Re claim 2: Park teaches the semiconductor package of claim 1, wherein a first length from the first semiconductor chip (100) to a second bottom end (bottom end of 2S) of the second segment (2S) is 0.1 to 0.5 times a second length (distance from 100 to bottom of 200 is more than twice the distance from 100 to the bottom surface of 2S as drawn in fig. 5) from the first semiconductor chip (100) to a third bottom end of the plurality of connection terminals (200).
Re claim 3: Park teaches the semiconductor package of claim 1, wherein, when viewed in plan, the second segment (2S) overlaps a first portion (2S can be selected as overlapping a part of 1S in plan view; hereinafter “1P”) of the first segment (1S) and a second portion (edge portion of 10; hereinafter “2P”) of the first semiconductor chip (100).
Re claim 4: Park teaches the semiconductor package of claim 1, wherein the second segment (2S) is spaced apart from the plurality of connection terminals (200).
Re claim 5: Park teaches the semiconductor package of claim 1, wherein, when viewed in plan, the second segment (2S) has a loop shape covering the edge of the bottom surface (bottom surface of 100) of the first semiconductor chip (100) and exposing a center of the bottom surface (center of bottom surface of 100) of the first semiconductor chip (100).
Re claim 6: Park teaches the semiconductor package of claim 5, wherein the bottom surface (bottom surface of 100) of the first semiconductor chip (100) exposed through the second segment (2S) has at least one of a tetragonal shape (2S covers the peripheral edge of the chip and exposes a rectangular/square central segment of the bottom surface of 100) and an octagonal shape.
Re claim 7: Park teaches the semiconductor package of claim 1, wherein a first top end (top of 1S) of the first segment (1S) and a second top end (top of 410) of the chip stack (110, 400) are level with each other, and wherein the first bottom end (bottom end of 1S) of the first segment (1S) and a second bottom end (bottom end of 100) of the chip stack (100, 400) are level with each other.
Re claim 8: Park teaches (e.g. fig. 5 and labeled fig. 5 above) a semiconductor package comprising: a first semiconductor chip (100); a second semiconductor chip (400) mounted on a top surface (top surface of 100) of the first semiconductor chip (100); a plurality of connection terminals (200) disposed on a bottom surface (bottom surface of 100) of the first semiconductor chip (100) which is substantially in parallel with the top surface (top surface of 100) of the first semiconductor chip (100); and a mold layer (300a) surrounding the first semiconductor chip (100) and the second semiconductor chip (400), wherein the mold layer (300a) comprises: a first segment (segment of 300a surrounding side surfaces of 100, 400; hereinafter “1S” and illustrated above) disposed beside of the first semiconductor chip (100) and the second semiconductor chip (400); and a second segment (segment of 300a which extends from under 1S to under 114; hereinafter “2S” and illustrated above) disposed below the first segment (1S) and the first semiconductor chip (100), wherein the second segment (2S) exposes a center (2S covers the peripheral edge of the chip and exposes a rectangular/square central segment of the bottom surface of 100) of the bottom surface of the first semiconductor chip (100), and wherein the bottom surface of the first semiconductor chip (100) exposed through the second segment (2S) has at least one of a tetragonal shape (2S covers the peripheral edge of the chip and exposes a rectangular/square central segment of the bottom surface of 100) and an octagonal shape.
Re claim 9: Park teaches the semiconductor package of claim 8, wherein, when viewed in plan, the second segment (2S) has a loop shape (since the encapsulant 300a laterally surrounds the chips 100 and 400, 2S would have a peripheral loop shape at the bottom of 1S) covering a first bottom end (bottom end of 1S) of the first segment (1S) and an edge of the bottom surface (bottom surface of 100) of the first semiconductor chip (100).
Re claim 10: Park teaches the semiconductor package of claim 8, wherein a first length from the first semiconductor chip (100) to a second bottom end (bottom end of 2S) of the second segment (2S) is 0.1 to 0.5 times a second length (distance from 100 to bottom of 200 is more than twice the distance from 100 to the bottom surface of 2S as drawn in fig. 5) from the first semiconductor chip (100) to a third bottom end of the plurality of connection terminals (200).
Re claim 11: Park teaches the semiconductor package of claim 8, wherein, when viewed in plan, the second segment (2S) extends from a first bottom end of a first portion to the bottom surface of the first semiconductor chip (100).
Re claim 12: Park teaches the semiconductor package of claim 8, wherein the second segment (2S) is spaced apart from the plurality of connection terminals (200).
Re claim 13: Park teaches the semiconductor package of claim 12, wherein, when viewed in plan, the second segment (2S) surrounds whole (encapsulant 300a surrounds lateral surfaces of 100, 400 therefore 2S would surround 200) of the plurality of connection terminals (200).
Re claim 14: Park teaches the semiconductor package of claim 8, wherein the first semiconductor chip (100) and the second semiconductor chip (400) form a chip stack, wherein a first top end (top of 300a) of the first segment (1S) and a second top end (top of 400) of the chip stack (100, 400) are level with each other, and wherein a first bottom end (bottom surface of 1S) of the first segment (1S) and a second bottom end (bottom of 114) of the chip stack (100, 400) are level with each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822